Title: To George Washington from Vice Admiral d’Estaing, 5 September 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            [Boston] 5th September 1778.
          
          I have the honor of transmitting to Your Excellency a copy of the account which I have
            rendered Congress, in my letter to His Excellency Mr henry Laurens.
          Men who like you found and support empires, have the same privileges as those who
            govern them—the admiration and confidence which you inspire—ensures them to you—and it
            is a homage which my heart pays you with eagerness—I annex to this packet a copy of the
            Protest and my letter to Genl Sullivan in consequence of it—I hope 
            you will find in the latter a proof of my being devoted to the common cause, and the
            union of the two nations. it is but too common for
            those who exercise an art, which is not known by every body—and such as Naval War, to be
            judged with a degree of prejudice—especially when such prejudice is supported by the
            interested opinion of some individuals, who tho good pilots and worthy men in other
            respects have no idea of what a squadron is—however successfully they may have acquitted
            themselves in conducting small barks—it likewise no uncommon thing to give way to ones
            passion—Every man is not a Washington, nor like him a Fabius during a Campaign—to
            reassume the character of Cæsar or Alexander at Monmouth and in every engagement. it was
            for a great Statesman such as Mr Hancock good policy which dictates reason and never
            injuries, to put so respectable a name as his to the protest, because as a General
            Officer he could not dispense with following the example of him who commanded—and
            because tho he subscribed the words “hitherto esteemed” he certainly suppressed many
            others—his conduct in rendering us the greatest services, the valuable and flattering
            present which he has been so kind as to make me—in your portrait—are marks of his
            sentiments which he entertains for us. You will pardon me for having a good opinion of
            my own way of thinking, when it coincides with Your Excellencys—this has been the case
            Sir, for at the very time that you recommended in a letter, to suppress the
               which often arise from ill-success. I
            offered and was ready at the head of a Regiment to go and serve under Genl Sullivan, as
            I formerly did under Marshal Saxe, in the war which finished in 48. I would not take
            this step at present under the idea of reinforcing an army, with such a handful of
            men—or Of proving what is already known—viz.—that the french Nation can sacrifice life
            with a good grace. but I was anxious to demonstrate that my nation could not have been
            offended by a vivacity—and that he who had the honor of commanding it in America was
            & would be all his life, one of the most affectionate and zealous Servants of
            the United States.
          I have this moment received a letter from Mr de chouin, of the 2d inst: which confirms
            the arrival of Admiral Byrons Squadron—the point now is
            to divine the projects which their naval superiority may probably give rise to.
          I am endeavouring with the permission of council, to render the batteries which defend
            Nantasket Road, as respectable as possible—if I should withdraw to Kings Road, I might
            be blocked up there, and the possession of the islands without, would give the enemy
            considerable advantages over me—As I have not the
            assistance of any American Troops in guarding the islands and peninsulas, they are but
            illy defended—if the enemy are enterprising they may force me by sea—and  then the Ships with which they attack me, and my own may remain
            there—if they disembark on the continent, doubtless their superior numbers will make
            them masters of the adjacent posts, which are but feebly occupied—by me—the loss of the
            Squadron would easily follow, it might be burned without difficulty or danger—and Boston
            would certainly be much exposed—It appears to me that this Metropolis may be menaced,
            and ought to be well defended—I will do whatever lies in my power in the Road—but if the
            coast is left defenceless, I shall be driven from the Road, or my Vessels will be burnt
            by the enemys possessing themselves of the peninsulas. Perhaps the English may design to
            winter in our Southern Colonies—Masts arrived yesterday from Portsmouth, they must be
            made—provisions and water must be procured, before we think of sacrificing ourselves and
            going to defend them—if any point of the territory of the United States is attacked, I
            shall act in the same manner on the first requisition made by Your Excellency—because in
            the eyes of the King, there exists no difference between what belongs to him and what is
            the property of his allies.
          In order to counteract the enemy’s projects, it is essential to penetrate them without
            loss of time—it is impossible to employ money more usefully than on this object—and I
            would readily engage for the Kings Share of the expence of Spies— in order to act is essential to have intelligence. I have the
            honor to be &ca.
        